UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, CryoPort, Inc. (Exact name of registrant as specified in its charter) Nevada 000-51578 88-0313393 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 20382 Barents Sea Circle, Lake Forest, California 92630 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 470-2300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) [] Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange
